                  Case 1:19-cv-06903-JPO-SLC Document 21 Filed 05/14/20 Page 1 of 1
         THE WEITZ LAW FIRM, P.A.
                                                                                     Bank of America Building
                                                                                18305 Biscayne Blvd., Suite 214
                                                                                       Aventura, Florida 33160


         May 13, 2020

         VIA CM/ECF
         Honorable Magistrate Judge Sarah L Cave
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, New York 10007-1312

                 Re:     Velasquez v. 2 Coenties Slip, LLC, d/b/a Ground Central Coffee Company, et al.
                         Case 1:19-cv-06903-JPO-SLC

         Dear Magistrate Judge Cave:

                 The undersigned represents the Plaintiff in the above-captioned case matter.

                Due to the continued ongoing national health crisis caused by the COVID-19 pandemic,
         coupled with the current mandated closure of non-essential public businesses in New York City,
         which has adversely affected the business in this matter, it continues to be very difficult for the parties
         to proceed in this matter with discovery and productive settlement negotiations at this time.

                Therefore, Plaintiff’s undersigned counsel again hereby respectfully requests that the Court
         grant an additional thirty (30) day stay of all deadlines and/or any Conference in this matter. The
         undersigned has conferred with opposing counsel who consents to this request.

               The Court may wish to note that this is undersigned counsel's third request to stay this matter.
         Thank you for your consideration of this unfortunate, but necessary additional request.

Plaintiff's Letter-Motion to adjourn the deadlines  Sincerely,
in this action for 30 days (ECF No. 20) is GRANTED.
The parties' Initial Conference is adjourned to     By: /S/ B. Bradley Weitz              .
Tuesday, July 7, 2020 at 10:00 am, with the Report      B. Bradley  Weitz, Esq. (BW 9365)
of Rule 26(f) Meeting and Proposed Case                 THE WEITZ LAW FIRM, P.A.
Management Plan due by Tuesday, June 30, 2020.          18305 Biscayne Blvd., Suite 214
The Initial Conference will still be by telephone.      Aventura, Florida 33160
The Parties are directed to call 866-390-1828,          Tel.: (305) 949-7777
access code 3809799, at the scheduled time.             Fax: (305) 704-3877
                                                        Email: bbw@weitzfirm.com
The Clerk of Court is respectfully directed to close
ECF No. 20.

SO-ORDERED 5/14/20
